                          1    PATRICK H. HICKS, ESQ., Bar # 004632
                               LITTLER MENDELSON, P.C.
                          2    3960 Howard Hughes Parkway
                               Suite 300
                          3    Las Vegas, NV 89169-5937
                               Telephone:     702.862.8800
                          4    Fax No.:      702.862.8811
                               phicks@littler.com
                          5
                               SANDRA KETNER, ESQ., Bar # 8527
                          6    LITTLER MENDELSON, P.C.
                               200 S. Virginia Street
                          7    8th Floor
                               Reno, NV 89501
                          8    Telephone:     775.348.4888
                               Fax No.:       775.786.0127
                          9    sketner@littler.com

                       10      Attorneys for Defendants
                               ELKO MINING GROUP LLC
                       11      and JACK MCMAHON

                       12
                                                                  UNITED STATES DISTRICT COURT
                       13
                                                                      DISTRICT OF NEVADA
                       14

                       15
                               ALISSA SANCHEZ,
                       16
                                                     Plaintiff,                 Case No. 3:18-cv-00430-HDM-WGC
                       17
                               vs.                                              ORDER GRANTING STIPULATION
                       18                                                       FOR DISMISSAL WITH PREJUDICE
                               ELKO MINING GROUP, LLC, a Nevada
                       19      Limited Liability Company; and JACK
                               MCMAHON, an Individual,
                       20
                                                     Defendants.
                       21

                       22              IT IS HEREBY STIPULATED by and between the parties herein, through their respective

                       23      counsel, that pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, all claims and all

                       24      parties herein are hereby dismissed with prejudice.

                       25      ///

                       26      ///

                       27      ///

                       28      ///
LITTLE R MEND ELSO N, P .C .
       Attorneys At Law
     200 S. Virginia St reet   FIRMWIDE:161427315.1 097298.1001
           8th Floor
       Reno, NV 89501
         775.348.4888
                          1            Each party will bear its own costs and attorneys' fees. All appearing parties have signed this

                          2    Stipulation, and there are no remaining claims or parties. No trial date has been set in this case.

                          3    Dated: January 15, 2019                        Dated: January 15, 2019
                          4

                          5    /s/Jakub P. Medrala                             /s/Sandra Ketner
                               JAKUB P. MEDRALA                                PATRICK H. HICKS, ESQ.
                          6    THE MEDRALA LAW FIRM, PROF. LLC                 SANDRA KETNER, ESQ.
                                                                               LITTLER MENDELSON, P.C.
                          7    Attorneys for Plaintiff
                               ALISSA SANCHEZ                                  Attorneys for Defendant
                          8                                                    ELKO MINING GROUP LLC and JACK
                                                                               McMAHON
                          9
                                                                              ORDER
                       10
                                                                             IT IS SO ORDERED.
                       11

                       12

                       13                                                    UNITED STATES DISTRICT JUDGE

                       14                                                    Dated this ______
                                                                                         16th day of ______________,
                                                                                                      January        2019.
                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
LITTLE R MEND ELSO N, P .C .                                                    2.
       Attorneys At Law
     200 S. Virginia St reet   FIRMWIDE:161427315.1 097298.1001
           8th Floor
       Reno, NV 89501
         775.348.4888
                          1                                            PROOF OF SERVICE

                          2                     I am a resident of the State of Nevada, over the age of eighteen years, and not a party

                          3    to the within action. My business address is 200 S. Virginia Street, 8th Floor, Reno, Nevada

                          4    89501.1944. On January 15, 2019, I served the within document(s):

                          5                      STIPULATION FOR DISMISSAL WITH PREJUDICE; ORDER
                          6                     by serving the following parties electronically through CM/ECF.
                                     
                          7                     by placing a true copy of the document(s) listed above for collection and mailing
                                               following the firm’s ordinary business practice in a sealed envelope with postage
                          8
                                                thereon fully prepaid for deposit in the United States mail at Reno, Nevada
                          9                     addressed as set forth below.

                       10
                                         Jakub P. Medrala, Esq.
                       11                The Medrala Law Firm
                                         1091 S. Cimarron Road
                       12                Suite A-1
                       13                Las Vegas, NV 89145
                                         jmedrala@medralaw.com
                       14
                                                I am readily familiar with the firm's practice of collection and processing
                       15
                               correspondence for mailing and for shipping via overnight delivery service. Under that practice it
                       16
                               would be deposited with the U.S. Postal Service or if an overnight delivery service shipment,
                       17
                               deposited in an overnight delivery service pick-up box or office on the same day with postage or fees
                       18
                               thereon fully prepaid in the ordinary course of business.
                       19
                                                I declare under penalty of perjury that the foregoing is true and correct. Executed on
                       20
                               January 15, 2019, at Reno, Nevada.
                       21

                       22
                                                                                      /s/Esperansa Reinold
                       23                                                             ESPERANSA REINOLD

                       24

                       25

                       26

                       27
                       28
LITTLE R MEND ELSO N, P .C .                                                     3.
       Attorneys At Law
     200 S. Virginia St reet   FIRMWIDE:161427315.1 097298.1001
           8th Floor
       Reno, NV 89501
         775.348.4888
